 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

BY AND AMONG

 

REIGN RESOURCES CORPORATION

 

AND

 

THE PRINCIPAL SHAREHOLDER OF REIGN RESOURCES CORPORATION

 

AND

 

SIGYN THERAPEUTICS INC.

 

AND

 

THE SHAREHOLDERS OF SIGYN THERAPEUTICS INC.

 

Dated as of: August 25, 2020

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1       ARTICLE II SHARE
EXCHANGE; CLOSING 6 Section 2.1 Share Exchange 6 Section 2.2 Closing 6 Section
2.3 Closing Deliveries by Acquiror and Acquiror Principal Shareholder 7 Section
2.4 Closing Deliveries by Acquiree, and Acquiree Shareholders 7 Section 2.5
Section 368 Reorganization 7       ARTICLE III REPRESENTATIONS OF ACQUIREE
SHAREHOLDERS 7 Section 3.1 Authority 7 Section 3.2 Binding Obligations 8 Section
3.3 No Conflicts 8 Section 3.4 Certain Proceedings 8 Section 3.5 No Brokers or
Finders 8 Section 3.6 Investment Representations 9 Section 3.7 Stock Legends 10
Section 3.8 Disclosure 11       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
ACQUIREE 12 Section 4.1 Organization and Qualification 12 Section 4.2 Authority
12 Section 4.3 Binding Obligations 12 Section 4.4 No Conflicts 12 Section 4.5
Subsidiaries 13 Section 4.6 Organizational Documents 13 Section 4.7
Capitalization 13 Section 4.8 No Brokers or Finders 14 Section 4.9 Financial
Statements 14 Section 4.10 Absence of Undisclosed Liabilities  14 Section 4.11
Legal Proceedings  14 Section 4.12 Taxes  14 Section 4.13 Acquiree Employee
Plans  14 Section 4.14 Labor and Employment Matters  14 Section 4.15
Environmental  14 Section 4.16 Intellectual Property  14 Section 4.17 Insurance
 16 Section 4.18 Disclosure  16       ARTICLE V REPRESENTATIONS AND WARRANTIES
OF THE ACQUIROR AND THE ACQUIROR PRINCIPAL SHAREHOLDER 16 Section 5.1
Organization and Qualification 16 Section 5.2 Authority 16 Section 5.3 Binding
Obligations 17 Section 5.4 No Conflicts 17 Section 5.5 Subsidiaries 17 Section
5.6 Organizational Documents 18 Section 5.7 Compliance with Laws 18 Section 5.8
Certain Proceedings 19 Section 5.9 No Brokers or Finders 19 Section 5.10
Contracts 19 Section 5.11 Tax Matters 19



Section 5.12 Labor Matters 20 Section 5.13 Employee Benefits 20 Section 5.14
Title to Assets 21 Section 5.15 Intellectual Property 21

 



 

 

 

Section 5.16 SEC Reports 21 Section 5.17 Internal Accounting Controls 21 Section
5.18 Application of Takeover Protections 22 Section 5.19 Transactions With
Affiliates and Employees 22 Section 5.20 Liabilities 22 Section 5.21 Bank
Accounts and Safe Deposit Boxes 22 Section 5.22 Investment Company 22 Section
5.23 Bank Holding Company Act 22 Section 5.24 Public Utility Holding Act 22
Section 5.25 Federal Power Act 23 Section 5.26 Money Laundering Laws 23 Section
5.27 Foreign Corrupt Practices 23 Section 5.28 Absence of Certain Changes or
Events 23 Section 5.29 Disclosure 23 Section 5.30 Undisclosed Events 23 Section
5.31 Non-Public Information 24 Section 5.32 Tacking 24 Section 5.33 Shell Status
24       ARTICLE VI CONDUCT PRIOR TO CLOSING 25 Section 6.1 Conduct of Business
25 Section 6.2 Restrictions on Conduct of Business 25       ARTICLE VII
ADDITIONAL AGREEMENTS 27 Section 7.1 Access to Information 27 Section 7.2 Legal
Requirements 28 Section 7.3 Notification of Certain Matters 28       Article
VIII POST CLOSING COVENANTS 28 Section 8.1 General 28 Section 8.2 Litigation
Support 28 Section 8.3 Assistance with Post-Closing SEC Reports and Inquiries 28
Section 8.4 Public Announcements  29       ARTICLE IX CONDITIONS TO CLOSING 29
Section 9.1 Conditions to Obligation of the Parties Generally 29 Section 9.2
Conditions to Obligation of the Acquiree Parties 29 Section 9.3 Conditions to
Obligation of the Acquiror Parties 32       ARTICLE X TERMINATION 33 Section
10.1 Grounds for Termination 33 Section 10.2 Procedure and Effect of Termination
34 Section 10.3 Effect of Termination 35

 

ARTICLE XI SURVIVAL 35 Section 11.1 Survival 35       ARTICLE XII MISCELLANEOUS
PROVISIONS 35 Section 12.1 Expenses 35 Section 12.2 Confidentiality 35 Section
12.3 Notices 36 Section 12.4 Further Assurances 36 Section 12.5 Waiver 37

 



 

 

 

Section 12.6 Entire Agreement and Modification 37 Section 12.7 Assignments,
Successors, and No Third-Party Rights 37 Section 12.8 Severability 37 Section
12.9 Section Headings 37 Section 12.10 Construction  37 Section 12.11
Counterparts  38 Section 12.12 Specific Performance  38 Section 12.13 Governing
Law; Submission to Jurisdiction  38 Section 12.14 Waiver of Jury Trial  38

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (“Agreement”), dated as of August 25, 2020, is
made by and among REIGN RESOURCES CORPORATION a corporation organized under the
laws of Delaware (the “Acquiror”), JOSEPH SEGELMAN (the “Acquiror Principal
Shareholder”), each of the Persons listed on Schedule I (collectively, the
“Acquiror Noteholders”, and each an "Acquiror Noteholder"), SIGYN THERAPEUTICS
INC., a corporation organized under the laws of Delaware (the “Acquiree”), each
of the Persons listed on Schedule II hereto who are shareholders of the Acquiree
(collectively, the “Acquiree Shareholders”, and each an “Acquiree Shareholder”),
each of the Persons listed on Schedule III hereto who are holders of certain
notes and warrants issued by the Acquiree (collectively, the “Acquiree
Securities Holders”, and each an “Acquiree Securities Holder”), and the Person
listed on Schedule IV who is the holder of certain notes issued by the Acquiree
(the “Acquiree Noteholder”). Each of the Acquiror, Acquiree and Acquiree
Shareholders are referred to herein individually as a “Party” and collectively
as the “Parties.”

 

RECITALS:

 

WHEREAS, the Acquiree Shareholders are the holders of all of the issued and
outstanding shares of common stock of the Acquiree (the “Acquiree Interests”);

 

WHEREAS, the Acquiree Shareholders have agreed to transfer to the Acquiror, and
the Acquiror has agreed to acquire from the Acquiree Shareholders, all of the
Acquiree Interests, in exchange for 75% of the Acquiror Shares (as defined
below), on a fully diluted basis immediately after the closing of the
transactions contemplated herein, consisting of shares of Acquiror Common Stock
(as defined below), on the terms and conditions as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1     Definitions.

 

For all purposes of and under this Agreement, the following terms shall have the
following respective meanings:

 

“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.

 

“Acquiree” has the meaning set forth in the preamble.

 

“Acquiree Disclosure Schedule” has the meaning set forth in Article IV.

 

“Acquiree Interests” has the meaning set forth in the recitals.

 

“Acquiree Indemnified Parties” means the Acquiree and the Acquiree Shareholders
and their respective Affiliates and the officers, directors and representatives
of such Persons; provided that (i) the Acquiror shall be a member of the
Acquiree Indemnified Parties after the Closing and (ii) none of the Acquiror
Principal Shareholder nor the Acquiror Principal Shareholder’ Affiliates shall
be members of the Acquiree Indemnified Parties at any time.

 



1 

 

 

“Acquiree IP Rights” means: (A) any and all Intellectual Property used in the
conduct of the business of the Acquiree as currently conducted; and (B) any and
all other Intellectual Property owned by the Acquiree.

 

“Acquiror Noteholder(s)” has the meaning set forth in the recitals.

 

“Acquiror Convertible Notes” means the notes issued by the Acquiror held by the
Acquiror Noteholders as set forth on Schedule I.

 

“Acquiree Convertible Notes” means the notes issued by the Acquiree held by
Acquiree Securities Holders as set forth on Schedule III.

 

“Acquiree Notes” means the notes issued by the Acquiree held by the Acquiree
Noteholder as set forth on Schedule IV.

 

“Acquiree Note Holder” has the meaning set forth in the recitals.

 

“Acquiree Organizational Documents” has the meaning set forth in Section 4.6.

 

“Acquiree Registered Intellectual Property” means all United States,
international and foreign: (A) patents and pending patent applications
(including provisional applications); (B) registered trademarks, pending
applications to register trademarks, intent-to-use pending applications, or
other registrations or pending applications related to trademarks; (C)
registered Internet domain names; (D) registered copyrights and pending
applications for copyright registration; and (E) any other Intellectual Property
that is the subject of an application, certificate, filing, registration or
other document issued, filed with, or recorded by any Governmental Authority
owned by, registered or filed in the name of, the Acquiree.

 

“Acquiree Securities” means the Acquiree Convertible Notes and Acquiree
Warrants.

 

“Acquiree Securities Holder(s)” has the meaning set forth in the recitals.

 

“Acquiree Shareholder” and “Acquiree Shareholders” have the respective meanings
set forth in the preamble.

 

“Acquiree Warrants” means the warrants issued by the Acquiree held by Acquiree
Securities Holders as set forth on Schedule III.

 

“Acquiror” has the meaning set forth in the recitals.

 

“Acquiror Common Stock” means the common stock, par value $0.0001 per share, of
the Acquiror.

 

“Acquiror Disclosure Schedule” has the meaning set forth in Article V.

 

“Acquiror Most Recent Fiscal Year End” means December 31, 2019.

 



2 

 

 

“Acquiror Note” means the note to be issued by the Acquiror to the Acquiree
Noteholder in the form annexed hereto as Exhibit C.

 

“Acquiror Principal Shareholder” has the meaning set forth in the preamble.

 

“Acquiror Warrants” means the warrants to be issued by the Acquiror to the
Acquiree Securities Holders in the form annexed hereto as Exhibit D.

 

“Acquisition Transaction” means any transaction or series of transactions
involving: (a) any merger, consolidation, share exchange, business combination,
issuance of securities, acquisition of securities, tender offer, exchange offer
or other similar transaction; or (b) any sale (other than sales of inventory in
the Ordinary Course of Business), lease (other than in the Ordinary Course of
Business), exchange, transfer (other than sales of inventory in the Ordinary
Course of Business), license (other than nonexclusive licenses in the Ordinary
Course of Business), acquisition or disposition of assets.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Agreement” has the meaning set forth in the preamble.

 

“BHCA” has the meaning set forth in Section 5.23.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Acquiror with the Secretary of State of Delaware in
the form of Exhibit A attached hereto.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of Acquiror’s Common Stock, $0.0001 par value.

 

“Competing Transaction Proposal” means any inquiry, proposal, indication of
interest or offer from any Person contemplating or otherwise relating to any
Acquisition Transaction directly or indirectly involving the Acquiror, its
business or any assets of the Acquiror (including, without limitation, any
Acquisition Transaction involving Acquiror Principal Shareholder that would
include the Acquiror, its business or any assets of the Acquiror).

 

“Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.

 



3 

 

 

“Environmental Law” means any Law relating to: (a) the protection,
investigation, remediation or restoration of the environment or natural
resources, (b) the handling, use, generation, storage, treatment, transport,
arranging for disposal, disposal, release or threatened release of any Hazardous
Substance, (c) the creation of a cause of action for damages to Persons or
property due to noise, odor, pollution, contamination or a public or private
nuisance, or (d) the protection of the health and safety of employees or the
public.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Federal Reserve” has the meaning set forth in Section 5.23.

 

“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.

 

“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.

 

“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business, (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP, (d) any off-balance sheet financing of the
Person including synthetic leases and project financing, (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables), (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations, (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein, (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at Closing of, any such
foregoing obligation.

 

“Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.

 

“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation. The Acquiror shall be deemed to have
“Knowledge” of a matter if any of its officers or directors has Knowledge of
such matter. Phrases such as “to the Knowledge of the Acquiror” or the
“Acquiror’s Knowledge” shall be construed accordingly. The Acquiree shall be
deemed to have “Knowledge” of a matter if any of its officers or directors has
Knowledge of such matter. Phrases such as “to the Knowledge of the Acquiree” or
the “Acquiree’s Knowledge” shall be construed accordingly.

 



4 

 

 

“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.

 

“Money Laundering Laws” has the meaning set forth in Section 5.26.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Party” and “Parties” have the respective meanings set forth in the preamble.

 

“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

“Principal Market” means the OTC Markets.

 

“Registration Statements” has the meaning set forth in Section 5.16(b).

 

“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.

 

“SEC Reports” has the meaning set forth in Section 5.16(a).

 



5 

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.

 

“Share Exchange” has the meaning set forth in Section 2.1.

 

“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.

 

“Third Party Intellectual Property Rights” means any Intellectual Property owned
by a third party.

 

“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.

 

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“U.S.” means the United States of America.

 

“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.

 

Article II
SHARE EXCHANGE; CLOSING

 

Section 2.1     Share Exchange. At the Closing, the Acquiree Shareholders shall
sell, transfer, convey, assign and deliver shares of Acquiree Interests,
representing 100% of the issued and outstanding shares of common stock of the
Acquiree, to the Acquiror, and in consideration therefor the Acquiror shall
issue a total of 75% of the fully paid and nonassessable shares of Acquiror
Common Stock, par value $0.0001, (the “Acquiror Shares”) to the Acquiree
Shareholders, as set forth beside the name of each such Person on Schedule V
hereto (the “Share Exchange”). Additionally, the Acquiror shall issue shares of
its common stock to (i) the Acquiror Noteholders in exchange for the Acquiror
Convertible Notes, (ii) the Acquiree Securities Holders as set forth on Schedule
V, and (iii) the Acquiree Noteholder as set forth on Schedule V. Concurrently
with the issuance of the Acquiror Shares and Acquiror Warrants to the Acquiree
Securities Holders the Acquiree Securities shall be cancelled. Concurrently with
the issuance of the Acquiror Note to the Acquiree Noteholder the Acquiree Notes
shall be cancelled. Concurrently with the issuance of the Acquiror common stock
to the Acquiror Noteholders the Acquiror Convertible Notes shall be cancelled.

 

Section 2.2     Closing. Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Closing”) to be electronically, at a time and date to be specified
by the Parties, which shall be no later than the second (2nd) Business Day
following the satisfaction or, if permitted pursuant hereto, waiver of the
conditions set forth in Article X, or at such other location, date and time as
Acquiree and Acquiror Principal Shareholder shall mutually agree. The date and
time of the Closing is referred to herein as the “Closing Date.”

 



6 

 

 

Section 2.3     Closing Deliveries by Acquiror and Acquiror Principal
Shareholder. At the Closing: (a) the Acquiror shall deliver, or cause to be
delivered, a statement evidencing the number of Acquiror Shares, set forth
beside each Acquiree Shareholder’s name on Schedule I hereto; and (b) the
Acquiror and the Acquiror Principal Shareholder, as applicable, shall deliver,
or cause to be delivered, to the Acquiree and the Acquiree Shareholders, as
applicable, the various documents required to be delivered as a condition to the
Closing pursuant to Section 9.2 hereof. At Closing, Acquiror Principal
Shareholder shall also deliver for cancellation to the Acquiror all options and
other convertible and derivative equity and preferred equity owned by him in
Acquiror.

 

Section 2.4     Closing Deliveries by Acquiree, and Acquiree Shareholders. At
the Closing: (a) Acquiree shall deliver, or cause to be delivered,
certificate(s) representing its Acquiree Shares, accompanied by an executed
instrument of transfer for transfer by Acquiree of its Acquiree Shares to the
Acquiror; and (b) the Acquiree, and the Acquiree Shareholders, as applicable,
shall deliver, or cause to be delivered, to the Acquiror and the Acquiror
Principal Shareholder, as applicable, the various documents required to be
delivered as a condition to the Closing pursuant to Section 9.3 hereof.

 

Section 2.5     Section 368 Reorganization. For U.S. federal income Tax
purposes, the Share Exchange is intended to constitute a “reorganization” within
the meaning of Section 368(a)(1)(B) of the Code. The Parties hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the Treasury Regulations. Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement, the
Parties acknowledge and agree that no Party is making any representation or
warranty as to the qualification of the Share Exchange as a reorganization under
Section 368 of the Code or as to the effect, if any, that any transaction
consummated prior to or after the Closing Date has or may have on any such
reorganization status. The Parties acknowledge and agree that each (i) has had
the opportunity to obtain independent legal and tax advice with respect to the
transaction contemplated by this Agreement, and (ii) is responsible for paying
its own Taxes, including without limitation, any adverse Tax consequences that
may result if the transaction contemplated by this Agreement is not determined
to qualify as a reorganization under Section 368 of the Code. However, without
exception, Acquiree and Acquiree Shareholders understand and agree that Acquiror
and Acquiror Principal Shareholder shall in no way incur any liabilities related
to the taxable event as contemplated herein as it relates to the personal and
corporate taxes of the Acquiree and each individual Acquiree Shareholder.

 

Article III
REPRESENTATIONS OF ACQUIREE SHAREHOLDERS

 

The Acquiree Shareholders severally, and not jointly, hereby represent and
warrant to the Acquiror that the statements contained in this Article III are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
III) (except where another date or period of time is specifically stated herein
for a representation or warranty).

 

Section 3.1     Authority. Such Acquiree Shareholder has all requisite authority
and power to enter into and deliver this Agreement and any of the other
Transaction Documents to which such Acquiree Shareholder is a party, and any
other certificate, agreement, document or instrument to be executed and
delivered by such Acquiree Shareholder in connection with the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Transaction Documents to which such
Acquiree Shareholder is a party will be, duly and validly authorized and
approved, executed and delivered by such Acquiree Shareholder.

 



7 

 

 

Section 3.2     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than such Acquiree Shareholder, this Agreement
and each of the Transaction Documents to which such Acquiree Shareholder is a
party are duly authorized, executed and delivered by such Acquiree Shareholder,
and constitutes the legal, valid and binding obligations of such Acquiree
Shareholder, enforceable against such Acquiree Shareholder in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.

 

Section 3.3     No Conflicts. Neither the execution or delivery by such Acquiree
Shareholder of this Agreement or any Transaction Document to which such Acquiree
Shareholder is a party, nor the consummation or performance by such Acquiree
Shareholder of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the organizational documents of such Acquiree Shareholder (if such
Acquiree Shareholder is not a natural Person); (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which such Acquiree Shareholder
is a party or by which the properties or assets of such Acquiree Shareholder are
bound; or (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of such Acquiree Shareholder under, or alter
the obligations of any Person under, or create in any Person the right to
terminate, amend, accelerate or cancel, or require any notice, report or other
filing (whether with a Governmental Authority or any other Person) pursuant to,
or result in the creation of a Lien on any of the assets or properties of the
Acquiror or the Acquiree under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation to which such
Acquiree Shareholder is a party or any of such Acquiree Shareholder’s assets and
properties are bound or affected, except, in the case of clauses (b) or (c) for
any such contraventions, conflicts, violations, or other occurrences as would
not have a Material Adverse Effect on such Acquiree Shareholder, the Acquiree,
or the Acquiror.

 

Section 3.4     Certain Proceedings. There is no Action pending against, or to
the Knowledge of such Acquiree Shareholder, threatened against or affecting,
such Acquiree Shareholder by any Governmental Authority or other Person with
respect to such Acquiree Shareholder that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.

 

Section 3.5     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Acquiree Shareholder for any commission, fee or other compensation as a
finder or broker, or in any similar capacity, based upon arrangements made by or
on behalf of such Acquiree Shareholder and such Acquiree Shareholder will
indemnify and hold the Acquiror and the Acquiror Principal Shareholder harmless
against any liability or expense arising out of, or in connection with, any such
claim.

 



8 

 

 

Section 3.6     Investment Representations. Each Acquiree Shareholder severally,
and not jointly, hereby represents and warrants, solely with respect to itself
and not any other Acquiree Shareholder, to the Acquiror as follows:

 

(a)     Purchase Entirely for Own Account. Such Acquiree Shareholder is
acquiring such Acquiree Shareholder’s portion of the Acquiror Shares proposed to
be acquired hereunder for investment for its own account and not with a view to
the resale or distribution of any part thereof, and such Acquiror Shareholder
has no present intention of selling or otherwise distributing such Acquiror
Shares, except in compliance with applicable securities Laws.

 

(b)     Restricted Securities. Such Acquiree Shareholder understands that the
Acquiror Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Acquiree Shareholder pursuant hereto, the Acquiror Shares would be acquired in a
transaction not involving a public offering. The issuance of the Acquiror Shares
hereunder is being effected in reliance upon an exemption from registration
afforded under Section 4(2) of the Securities Act. Such Acquiree Shareholder
further acknowledges that if the Acquiror Shares are issued to such Acquiree
Shareholder in accordance with the provisions of this Agreement, such Acquiror
Shares may not be resold without registration under the Securities Act or the
existence of an exemption therefrom. Such Acquiree Shareholder represents that
he is familiar with Rule 144 promulgated under the Securities Act, as presently
in effect, and understands the resale limitations imposed thereby and by the
Securities Act

 

(c)     Acknowledgment of Non-Registration. Such Acquiree Shareholder
understands and agrees that the Acquiror Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act or the securities
Laws of any state of the U.S.

 

(d)     Status. By its execution of this Agreement, each Acquiree Shareholder
represents and warrants to the Acquiror as indicated on its signature page to
this Agreement, either that: (i) such Acquiree Shareholder is an Accredited
Investor; or (ii) such Acquiree Shareholder is not a U.S. Person. Each Acquiree
Shareholder understands that the Acquiror Shares are being offered and sold to
such Acquiree Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Acquiree Shareholder set forth in this Agreement, in order that the
Acquiror may determine the applicability and availability of the exemptions from
registration of the Acquiror Shares on which the Acquiror is relying.

 

(e)     Additional Representations and Warranties. Such Acquiree Shareholder,
severally and not jointly, further represents and warrants to the Acquiror as
follows: (i) such Person qualifies as an Accredited Investor; (ii) such Person
consents to the placement of a legend on any certificate or other document
evidencing the Acquiror Shares substantially in the form set forth in Section
3.7(a); (iii) such Person has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Person’s or entity’s interests in connection with the transactions contemplated
by this Agreement; (iv) such Person has consulted, to the extent that it has
deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in the Acquiror Shares and can afford to bear such
risks for an indefinite period of time, including, without limitation, the risk
of losing its entire investment in the Acquiror Shares; (v) such Person has had
access to the SEC Reports; (vi) such Person has been furnished during the course
of the transactions contemplated by this Agreement with all other public
information regarding the Acquiror that such Person has requested and all such
public information is sufficient for such Person to evaluate the risks of
investing in the Acquiror Shares; (vii) such Person has been afforded the
opportunity to ask questions of and receive answers concerning the Acquiror and
the terms and conditions of the issuance of the Acquiror Shares; (viii) such
Person is not relying on any representations and warranties concerning the
Acquiror made by the Acquiror or any officer, employee or agent of the Acquiror,
other than those contained in this Agreement; (ix) such Person will not sell or
otherwise transfer the Acquiror Shares, unless either (A) the transfer of such
securities is registered under the Securities Act or (B) an exemption from
registration of such securities is available; (x) such Person understands and
acknowledges that the Acquiror is under no obligation to register the Acquiror
Shares for sale under the Securities Act; (xi) such Person represents that the
address furnished in Schedule I is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity; (xii) such Person understands and acknowledges that the Acquiror Shares
have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Acquiror
that has been supplied to such Person and that any representation to the
contrary is a criminal offense; and (xiii) such Person acknowledges that the
representations, warranties and agreements made by such Person herein shall
survive the execution and delivery of this Agreement and the purchase of the
Acquiror Shares.

 



9 

 

 

(f)     Additional Representations and Warranties of Non-U.S. Persons. Each
Acquiree Shareholder that is not a U.S. Person, severally and not jointly,
further represents and warrants to the Acquiror as follows: (i) at the time of
(A) the offer by the Acquiror and (B) the acceptance of the offer by such
Person, of the Acquiror Shares, such Person was outside the U.S; (ii) no offer
to acquire the Acquiror Shares or otherwise to participate in the transactions
contemplated by this Agreement was made to such Person or its representatives
inside the U.S.; (iii) such Person is not purchasing the Acquiror Shares for the
account or benefit of any U.S. Person, or with a view towards distribution to
any U.S. Person, in violation of the registration requirements of the Securities
Act; (iv) such Person will make all subsequent offers and sales of the Acquiror
Shares either (A) outside of the U.S. in compliance with Regulation S; (B)
pursuant to a registration under the Securities Act; or (C) pursuant to an
available exemption from registration under the Securities Act; (v) such Person
is acquiring the Acquiror Shares for such Person’s own account, for investment
and not for distribution or resale to others; (vi) such Person has no present
plan or intention to sell the Acquiror Shares in the U.S. or to a U.S. Person at
any predetermined time, has made no predetermined arrangements to sell the
Acquiror Shares and is not acting as an underwriter or dealer with respect to
such securities or otherwise participating in the distribution of such
securities; (vii) neither such Person, its Affiliates nor any Person acting on
behalf of such Person, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Acquiror Shares at any time after the
Closing Date through the one year anniversary of the Closing Date except in
compliance with the Securities Act; (viii) such Person consents to the placement
of a legend on any certificate or other document evidencing the Acquiror Shares
substantially in the form set forth in Section 3.7(b) and (ix) such Person is
not acquiring the Acquiror Shares in a transaction (or an element of a series of
transactions) that is part of any plan or scheme to evade the registration
provisions of the Securities Act.

 

Section 3.7     Stock Legends. Such Acquiree Shareholder hereby agrees with the
Acquiror as follows:

 

(a)     The certificates evidencing the Acquiror Shares issued to those Acquiree
Shareholders who are Accredited Investors, and each certificate issued in
transfer thereof, will bear the following or similar legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



10 

 

 

(b)     The certificates evidencing the Acquiror Shares issued to those Acquiree
Shareholders who are not U.S. Persons, and each certificate issued in transfer
thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

(c)     Other Legends. The certificates representing such Acquiror Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any state
corporate and state securities law, or Contract.

 

Section 3.8     Disclosure. No representation or warranty of such Acquiree
Shareholder contained in this Agreement or any other Transaction Document and no
statement or disclosure made by or on behalf of such Acquiree Shareholder to the
Acquiror or the Acquiror Principal Shareholder pursuant to this Agreement or any
other agreement contemplated herein contains an untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.

 



11 

 

 

Article iV
REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE

 

The Acquiree hereby represent and warrant to the Acquiror, subject to the
exceptions and qualifications specifically set forth or disclosed in writing in
the disclosure schedule delivered by the Acquiree to the Acquiror (the “Acquiree
Disclosure Schedule”), that the statements contained in this Article IV are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article IV)
(except where another date or period of time is specifically stated herein for a
representation or warranty). The Acquiree Disclosure Schedule shall be arranged
according to the numbered and lettered paragraphs of this Article IV and any
disclosure in the Acquiree Disclosure Schedule shall qualify the corresponding
paragraph in this Article IV. The Acquiror, the Acquiror Principal Shareholder
and, after the Closing, the Acquiree, shall be entitled to rely on the
representations and warranties set forth in this Article IV regardless of any
investigation or review conducted by the Acquiror prior to the Closing.

 

Section 4.1     Organization and Qualification. The Acquiree is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiree.

 

Section 4.2     Authority. The Acquiree has all requisite authority and power
(corporate and other), Licenses, authorizations, consents and approvals to enter
into and deliver this Agreement and any of the other Transaction Documents to
which the Acquiree is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiree in connection with the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the other
Transaction Documents by the Acquiree and the performance by the Acquiree of its
obligations hereunder and thereunder and the consummation by the Acquiree of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Acquiree. The Acquiree does not need to give
any notice to, make any filing with, or obtain any authorization, consent or
approval of any Person or Governmental Authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby. This Agreement has been, and each of the Transaction Documents to which
the Acquiree is a party will be, duly and validly authorized and approved,
executed and delivered by the Acquiree.

 

Section 4.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiree, this Agreement and each of
the Transaction Documents to which the Acquiree is a party are duly authorized,
executed and delivered by the Acquiree and constitutes the legal, valid and
binding obligations of the Acquiree enforceable against the Acquiree in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.

 

Section 4.4     No Conflicts. Neither the execution nor the delivery by the
Acquiree of this Agreement or any Transaction Document to which the Acquiree is
a party, nor the consummation or performance by the Acquiree of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Acquiree
Organizational Documents, (b) contravene, conflict with or result in a violation
of any Law, Order, charge or other restriction or decree applicable to the
Acquiree, or by which the Acquiree or any of its respective assets and
properties are bound or affected, (c) contravene, conflict with, result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights of the Acquiree
under, or alter the obligations of any Person under, or create in any Person the
right to terminate, amend, accelerate or cancel, or require any notice, report
or other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of the Acquiree under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation to which the
Acquiree is a party or by which the Acquiree or any of its respective assets and
properties are bound or affected; or (d) contravene, conflict with, or result in
a violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiree or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiree, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on the Acquiree.

 



12 

 

 

Section 4.5     Subsidiaries. The Acquiree does not own, directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise. There are no Contracts or other
obligations (contingent or otherwise) of the Acquiree to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, any other Person or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.

 

Section 4.6     Organizational Documents. The Acquiree has delivered or made
available to the Acquiror a true and correct copy of the Certificate of
Organization of the Acquiree and any other organizational documents of the
Acquiree, each as amended, as well as the minute books, transfer books and stock
ledgers of the Acquiree, to the extent existing, and each such instrument is in
full force and effect (the “Acquiree Organizational Documents”). The Acquiree is
not in violation of any of the provisions of the Acquiree Organizational
Documents. The Assignee's books, records, and accounts accurately reflect the
activities of the Assignee.

 

Section 4.7     Capitalization.

 

(a)     The authorized capital stock of the Acquiree consists of 1,000,000
shares of common stock, and as of the date of this Agreement, there are 500,000
shares of common stock outstanding. Except as set forth above, no units or other
voting securities of the Acquiree were issued, reserved for issuance or
outstanding. All outstanding shares of the Acquiree are, and all such shares of
common stock that may be issued prior to the Closing Date will be when issued,
duly authorized, validly issued, fully paid and nonassessable and not subject to
or issued in violation of any right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Laws of the
jurisdiction of the Acquiree’s formation, the Acquiree Organizational Documents
or any Contract to which the Acquiree is a party or otherwise bound. There are
not any bonds, debentures, notes or other Indebtedness of the Acquiree having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of Acquiree Interests may
vote. Except provided otherwise, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Acquiree is a party or by
which it is bound (x) obligating the Acquiree to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of common stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any shares of common stock, or other equity interest in, the
Acquiree, or (y) that give any Person the right to receive any economic benefit
or right similar to or derived from the economic benefits and rights occurring
to shareholders of the Acquiree. There are no outstanding Contracts or
obligations of the Acquiree to repurchase, redeem or otherwise acquire any
shares of common stock or any other equity interests of the Acquiree. There are
no registration rights, proxies, voting trust agreements or other agreements or
understandings with respect to any shares of common stock or any other equity
interests of the Acquiree.

 



13 

 

 

Section 4.8     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiree for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of the
Acquiree, and the Acquiree will indemnify and hold the Acquiror and the Acquiror
Principal Shareholder and harmless against any liability or expense arising out
of, or in connection with, any such claim.

 

Section 4.9     Financial Statements. The Acquiree as of the date of this
Agreement has not prepared financial statements.

 

Section 4.10   Absence of Undisclosed Liabilities. Except as set forth on
Schedule 4.10, there are no Liabilities of the Acquiree that are required to be
recorded or disclosed in the Acquiree Interim Financial Statements in accordance
with GAAP, except for: (a) Liabilities arising subsequent to the date of the
Acquiree Balance Sheet in the ordinary course of business and consistent with
past practice that do not arise out of a violation of Law or a breach of
Contract; or (b) Liabilities under any Contract that was entered into in the
ordinary course of business consistent with past practice, other than, any
Liability resulting, arising out of, or related to from the Acquiree’s breach or
violation of, or default under (including failure to meet any minimum
requirements of), any such Contracts.

 

Section 4.11   Legal Proceedings. Except as set forth in Section 4.12 of the
Acquiree Disclosure Schedule, there is no Legal Proceeding pending against, or
to the Knowledge of the Acquiree, threatened against or affecting, the Acquiree
or any of its assets.

 

Section 4.12   Taxes.

 

Except as set forth on the applicable sub-part of Section 4.12 of the Acquiree
Disclosure Schedule:

 

(a)                The Acquiree has accurately prepared and timely filed all
income and other material Tax Returns required by applicable Law to be filed by
it prior to or as of the Closing Date. Such Tax Returns are true, complete and
correct in all material respects. There are no taxes which were required to be
paid.

 

Section 4.13   Acquiree Employee Plans. The Company has no employees benefit
plans as such term is defined in Section 3(3) of ERISA.

 

Section 4.14   Labor and Employment Matters.

 

(b)        The only two principals of the Company are James A. Joyce and Craig
P. Roberts.

 

Section 4.15   Environmental. The Acquiree has no operations which would trigger
any Environmental Laws.

 

Section 4.16   Intellectual Property.

 

(a)      The Acquiree has not transferred ownership of any Intellectual Property
that is or was Acquiree-Owned IP Rights to any third-party, or permitted the
Acquiree’s rights in any Intellectual Property that is or was Acquiree-Owned IP
Rights to enter the public domain prior to the expiration thereof through its
maximum statutory term or, with respect to any Intellectual Property for which
the Acquiree has submitted an application or obtained a registration, to lapse
(other than through the expiration of Acquiree Registered Intellectual Property
at the end of its maximum statutory term or through the abandonment (or lapse)
of any other Intellectual Property as elected by Acquiree in its reasonable
business judgment) or, with respect to any Acquiree-Owned IP Rights not subject
to a statutory term, to lapse, extinguish, or otherwise become available for
public use except as elected by Acquiree in its reasonable business judgment.

 



14 

 

 

(b)      The Acquiree owns and has good and exclusive title to each item of
Acquiree-Owned IP Rights, including each item of Acquiree Registered
Intellectual Property, free and clear of all Liens (other than Permitted Liens
and Liens that will be released at or prior to the Closing), and including
sufficient rights to enforce such Acquiree-Owned IP Rights against an infringer
or misappropriator, and the Acquiree is (and, following the Closing, will be)
free to make, use, modify, copy, distribute, sell, license, import, export and
otherwise exploit all Acquiree-Owned IP Rights, including each item of Acquiree
Registered Intellectual Property. To the Acquiree’s Knowledge, the Acquiree has
a valid and enforceable license to all Third Party Intellectual Property Rights
included in the Acquiree Products and a valid and enforceable license to all
Third Party Intellectual Property Rights used by the Acquiree in the conduct of
its business (and not included in the Acquiree Products). To the Acquiree’s
Knowledge, the Acquiree has, and will continue to have through the Closing, and
following Closing, a valid and enforceable license to all Acquiree IP Rights
that are not Acquiree-Owned IP Rights and will be able to convey such Acquiree
IP Rights at Closing without requirement of payment of any kind in addition to
royalties already established by license thereof. Section 4.18(b) of the
Acquiree Disclosure Schedule is a complete and accurate list of all Third Party
Intellectual Property Rights (including those associated with any open source
software) that the Acquiree has, pursuant to license or other agreement or
otherwise, incorporated into, or that is material to the operation or conduct of
the Acquiree’s business as it is currently conducted or contemplated to be
conducted, including but not limited to by inclusion of such Third Party
Intellectual Property Rights into Acquiree Products provided by the Acquiree.
Except as listed in Section 4.18(b) of the Acquiree Disclosure Schedule, all
Acquiree-Owned IP Rights, including but not limited to all computer programs and
software systems, that are incorporated into or otherwise part of or material to
the operation of, the Acquiree’s business were invented, written, developed,
and/or created solely by either (a) employees of the Acquiree acting within the
scope of their employment or (b) by third parties who have validly and
irrevocably assigned all their rights in such Intellectual Property to the
Acquiree. No current or former employee, officer, or director, or any third
party, owns (or claims to own) any rights in any Acquiree-Owned IP Rights. None
of the Acquiree-Owned IP Rights, the Acquiree or the Acquiree Products is
subject to any Legal Proceeding or outstanding order, Contract or stipulation:
(i) restricting in any manner the use, transfer, or licensing by the Acquiree of
any Acquiree-Owned IP Right or Acquiree Product, or which affects the validity,
use or enforceability of any such Acquiree-Owned IP Right or Acquiree Product;
or (ii) restricting the conduct of the business of the Acquiree in order to
accommodate Third Party Intellectual Property Rights. The Acquiree IP Rights
constitute all proprietary rights necessary for or otherwise used in the
operation of the Acquiree’s business as currently conducted.

 

(c)      To the Acquiree’s Knowledge, there is no unauthorized use, unauthorized
disclosure, infringement or misappropriation of any Acquiree-Owned IP Rights by
any third party, including any employee or former employee of the Acquiree. The
Acquiree has not brought any action, suit or proceeding for infringement or
misappropriation of any Intellectual Property or breach of any Acquiree IP
Rights Agreement.

 

(d)      The Acquiree has not been, and is not currently involved in, any Legal
Proceeding (or received any written notice or, to the Acquiree’s Knowledge,
threat) which involves a claim of infringement or misappropriation of any
Intellectual Property right of any third party or which contests the validity,
ownership or right of the Acquiree to exercise any Intellectual Property right.
The Acquiree has not received any written communication that involves an offer
to license or grant any other rights or immunities under any Third Party
Intellectual Property Right.

 



15 

 

 

(e)      The Acquiree has taken commercially reasonable steps to protect and
preserve the confidentiality of all confidential or non-public information
(“Acquiree Confidential Information”) included in the Acquiree IP Rights. All
current and former employees, contractors, and consultants of the Acquiree
having access to Acquiree Confidential Information or proprietary information of
any its respective customers or business partners have executed and delivered to
the Acquiree an agreement regarding the protection of such Acquiree Confidential
Information or proprietary information (in the case of proprietary information
of the Acquiree’s customers and business partners, to the extent required by
such customers and business partners), in each case in the form attached hereto
as Section 4.18(e) of the Acquiree Disclosure Schedule.

 

Section 4.17    Insurance. The Acquiree does not need insurance in its business
judgment.

 

Section 4.18   Disclosure. No representation or warranty of the Acquiree
contained in this Agreement and no statement or disclosure made by or on behalf
of the Acquiree to the Acquiror or the Acquiror Principal Shareholder pursuant
to this Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

Article v
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR AND
THE ACQUIROR PRINCIPAL SHAREHOLDER

 

The Acquiror and the Acquiror Principal Shareholder, jointly and severally,
hereby represent and warrant to the Acquiree, and each of the Acquiree
Shareholders, subject to the exceptions and qualifications specifically set
forth or disclosed in writing in the disclosure schedule delivered by the
Acquiror Principal Shareholder to the Acquiree, and the Acquiree Shareholders
simultaneously herewith (the “Acquiror Disclosure Schedule”), that the
statements contained in this Article V are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as thought the Closing Date were substituted for the date
of this Agreement throughout this Article V) (except where another date or
period of time is specifically stated herein for a representation or warranty).
The Acquiror Disclosure Schedule shall be arranged according to the numbered and
lettered paragraphs of this Article V and any disclosure in the Acquiror
Disclosure Schedule shall qualify the corresponding paragraph in this Article V.
The Acquiree, the Acquiree Shareholders and, after the Closing, the Acquiror,
shall be entitled to rely on the representations and warranties set forth in
this Article V regardless of any investigation or review conducted by the
Acquiree, or the Acquiree Shareholders prior to the Closing.

 

Section 5.1     Organization and Qualification. The Acquiror is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiror.

 

Section 5.2     Authority. The Acquiror and the Acquiror Principal Shareholder
have all requisite authority and power, Licenses, authorizations, consents and
approvals to enter into and deliver this Agreement and any of the other
Transaction Documents to which the Acquiror, the Acquiror Principal Shareholder
or any of them is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiror, the Acquiror Principal
Shareholder or any of them in connection with the transactions contemplated
hereby and thereby and to perform their respective obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the other Transaction Documents
by the Acquiror and the Acquiror Principal Shareholder and the performance by
the Acquiror and the Acquiror Principal Shareholder of their respective
obligations hereunder and thereunder and the consummation by the Acquiror and
the Acquiror Principal Shareholder of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Acquiror and the Acquiror Principal Shareholder.. This Agreement has been, and
each of the Transaction Documents to which the Acquiror, the Acquiror Principal
Shareholder or any of them, as applicable, are a party will be, duly and validly
authorized and approved, executed and delivered by the Acquiror and the Acquiror
Principal Shareholder.

 



16 

 

 

Section 5.3     Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiror and the Acquiror Principal
Shareholder, this Agreement and each of the Transaction Documents to which the
Acquiror, the Acquiror Principal Shareholder or any of them, as applicable, are
a party are duly authorized, executed and delivered by the Acquiror and such
Acquiror Principal Shareholder, as applicable, and constitutes the legal, valid
and binding obligations of the Acquiror and such Acquiror Principal Shareholder,
as applicable, enforceable against the Acquiror and such Acquiror Principal
Shareholder, as applicable, in accordance with their respective terms, except as
such enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

 

Section 5.4     No Conflicts. Neither the execution nor the delivery by the
Acquiror or the Acquiror Principal Shareholder of this Agreement or any
Transaction Document to which the Acquiror, the Acquiror Principal Shareholder
or any of them is a party, nor the consummation or performance by the Acquiror
and the Acquiror Principal Shareholder of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with, or
result in a violation of any provision of the Acquiror Organizational Documents,
(b) contravene, conflict with or result in a violation of any Law, Order, charge
or other restriction or decree of any Governmental Authority or any rule or
regulation of the Principal Market applicable to the Acquiror or the Acquiror
Principal Shareholder, or by which the Acquiror or the Acquiror Principal
Shareholder or any of their respective assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of the Acquiror under, or alter the
obligations of any Person under, or create in any Person the right to terminate,
amend, accelerate or cancel, or require any notice, report or other filing
(whether with a Governmental Authority or any other Person) pursuant to, or
result in the creation of a Lien on any of the assets or properties of the
Acquiror under, any note, bond, mortgage, indenture, Contract, License, permit,
franchise or other instrument or obligation to which the Acquiror or the
Acquiror Principal Shareholder is a party or by which the Acquiror or the
Acquiror Principal Shareholder or any of their respective assets and properties
are bound or affected; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
Licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiror or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiror, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on the Acquiror.

 

Section 5.5     Subsidiaries. Except as set forth on Schedule 5.5, the Acquiror
does not own, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or other entity or enterprise. There
are no Contracts or other obligations (contingent or otherwise) of the Acquiror
to retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, any other Person or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person.

 



17 

 

 

Section 5.6     Organizational Documents. The Acquiror has delivered or made
available to Acquiree a true and correct copy of the Certificate of
Incorporation and Bylaws of the Acquiror and any other organizational documents
of the Acquiror, each as amended, and each such instrument is in full force and
effect (the “Acquiror Organizational Documents”). The Acquiror is not in
violation of any of the provisions of its Acquiror Organizational Documents. The
authorized capital stock of the Acquiror consists of (i) 1,000,000,000 shares of
Acquiror Common Stock, $0.0001 par value per share, of which 631,818 shares of
Acquiror Common Stock are issued and outstanding; (ii) 10,000,000 shares of
preferred stock, $0.0001 par value per share, of which 1 share is issued and
outstanding. Except as set forth above, no shares of capital stock or other
voting securities of the Acquiror were issued, reserved for issuance or
outstanding. All outstanding shares of the capital stock of the Acquiror are,
and all such shares that may be issued prior to the Closing Date will be when
issued, duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the Laws of the jurisdiction of the Acquiror’s organization,
the Acquiror Organizational Documents or any Contract to which the Acquiror is a
party or otherwise bound. Except as set forth on Schedule 5.6(a), there are not
any bonds, debentures, notes or other Indebtedness of the Acquiror having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of Acquiror Common Stock may
vote. Except as set forth on Schedule 5.6(a), there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Acquiror is a party or by
which it is bound (x) obligating the Acquiror to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the
Acquiror, (y) obligating the Acquiror to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, Contract, arrangement
or undertaking or (z) that give any Person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Acquiror. There are no
outstanding Contracts or obligations of the Acquiror to repurchase, redeem or
otherwise acquire any shares of capital stock of the Acquiror. There are no
registration rights, proxies, voting trust agreements or other agreements or
understandings with respect to any class or series of any capital stock or other
security of the Acquiror. The stockholder list provided to the Acquiree and the
Acquiree Shareholders is a current stockholder list generated by its stock
transfer agent, and such list accurately reflects all of the issued and
outstanding shares of the Acquiror Common Stock.

 

(b)     The issuance of the Acquiror Shares to the Acquiree Shareholders has
been duly authorized and, upon delivery to the Acquiree Shareholders of
certificates therefor, respectively, in accordance with the terms of this
Agreement, the Acquiror Shares, will have been validly issued and fully paid,
and will be nonassessable, have the rights, preferences and privileges
specified, will be free of preemptive rights and will be free and clear of all
Liens and restrictions, other than Liens created by the Acquiree Shareholders,
and restrictions on transfer imposed by this Agreement and the Securities Act.

 

Section 5.7     Compliance with Laws. The business and operations of the
Acquiror have been and are being conducted in accordance with all applicable
Laws and Orders. Except as set forth in Schedule 5.7, the Acquiror is not in
conflict with, or in default or violation of and, to the Knowledge of the
Acquiror or the Acquiror Principal Shareholder, is not under investigation with
respect to and has not been threatened to be charged with or given notice of any
violation of or default under, any (i) Law, rule, regulation, judgment or Order,
or (ii) note, bond, mortgage, indenture, Contract, License, permit, franchise or
other instrument or obligation to which the Acquiror or the Acquiror Principal
Shareholder is a party or by which the Acquiror or the Acquiror Principal
Shareholder or any of their respective assets and properties are bound or
affected. There is no agreement, judgment or Order binding upon the Acquiror or
the Acquiror Principal Shareholder which has, or could reasonably be expected to
have, the effect of prohibiting or materially impairing any business practice of
the Acquiror or the conduct of business by the Acquiror as currently conducted.
The Acquiror has filed all forms, reports and documents required to be filed
with any Governmental Authority and the Acquiror has made available such forms,
reports and documents to Acquiree and the Acquiree Shareholders. As of their
respective dates, such forms, reports and documents complied in all material
respects with the applicable requirements pertaining thereto and none of such
forms, reports and documents contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 



18 

 

 

Section 5.8     Certain Proceedings. There is no Action pending against, or to
the Knowledge of the Acquiror or the Acquiror Principal Shareholder, threatened
against or affecting, the Acquiror or the Acquiror Principal Shareholder by any
Governmental Authority or other Person with respect to the Acquiror or its
respective businesses or that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. The Acquiror is not in violation of and, to the
Knowledge of Acquiror or the Acquiror Principal Shareholder, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any applicable Law, rule, regulation, judgment
or Order. The Acquiror or any director or officer (in his or her capacity as
such) of the Acquiror, is or has not been the subject of any Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.

 

Section 5.9     No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiror, or the Acquiror Principal Shareholder for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, based upon
arrangements made by or on behalf of the Acquiror, or the Acquiror Principal
Shareholder, and the Acquiror Principal Shareholder will indemnify and hold the
Acquiror, the Acquiree and the Acquiree Shareholders and harmless against any
liability or expense arising out of, or in connection with, any such claim.

 

Section 5.10     Contracts. Except as disclosed in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the Acquiror.
The Acquiror is not in violation of or in default under (nor does there exist
any condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or to
which it or any of its properties or assets is subject, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect of the Acquiror.

 

Section 5.11     Tax Matters. Tax Returns. The Acquiror has filed all Tax
Returns required to be filed (if any) by or on behalf of the Acquiror, as
applicable, and has paid all Taxes of the Acquiror, as applicable, required to
have been paid (whether or not reflected on any Tax Return). No Governmental
Authority in any jurisdiction has made a claim, assertion or threat to the
Acquiror that the Acquiror is or may be subject to taxation by such
jurisdiction; there are no Liens with respect to Taxes on the Acquiror’s
property or assets; and there are no Tax rulings, requests for rulings, or
closing agreements relating to the Acquiror for any period (or portion of a
period) that would affect any period after the date hereof.

 

(b)     No Adjustments, Changes. Neither the Acquiror nor any other Person on
behalf of the Acquiror (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of state, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law.

 



19 

 

 

(c)     No Disputes. There is no pending audit, examination, investigation,
dispute, proceeding or claim with respect to any Taxes of the Acquiror, nor is
any such claim or dispute pending or contemplated. The Acquiror has delivered to
the Acquiree true, correct and complete copies of all Tax Returns and
examination reports and statements of deficiencies assessed or asserted against
or agreed to by the Acquiror, if any, since its inception and any and all
correspondence with respect to the foregoing.

 

(d)     Not a U.S. Real Property Holding Corporation. The Acquiror is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.

 

(e)     No Tax Allocation, Sharing. The Acquiror is not and has never been a
party to any Tax allocation or sharing agreement.

 

(f)     No Other Arrangements. The Acquiror is not a party to any Contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. The Acquiror is not a “consenting corporation”
within the meaning of Section 341(f) of the Code. The Acquiror does not have any
“tax-exempt bond financed property” or “tax-exempt use property” within the
meaning of Section 168(g) or (h), respectively of the Code. The Acquiror does
not have any outstanding closing agreement, ruling request, request for consent
to change a method of accounting, subpoena or request for information to or from
a Governmental Authority in connection with any Tax matter. During the last two
years, the Acquiror has not engaged in any exchange with a related party (within
the meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. The Acquiror is not a party to
any reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.

 

Section 5.12    Labor Matters.    There are no collective bargaining or other
labor union agreements to which the Acquiror is a party or by which it is bound.
No material labor dispute exists or, to the Knowledge of the Acquiror, is
imminent with respect to any of the employees of the Acquiror.

 

(b)     Except as set forth in Section 5.13 of the Acquiror Disclosure Schedule,
the Acquiror does not have any employees, independent contractors or other
Persons providing services to them. The Acquiror is in full compliance with all
Laws regarding employment, wages, hours, benefits, equal opportunity, collective
bargaining, the payment of Social Security and other taxes, and occupational
safety and health. The Acquiror is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws.

 

(c)     No director, officer or employee of the Acquiror is a party to, or is
otherwise bound by, any Contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of the Acquiror or (b) the ability of the Acquiror
to conduct its business. Each employee of the Acquiror is employed on an at-will
basis and the Acquiror does not have any Contract with any of its employees
which would interfere with its ability to discharge its employees.

 

Section 5.13     Employee Benefits.     Except as set forth on Schedule 5.13,
the Acquiror has not maintained or contributed to any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Acquiror. There are no
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Acquiror and any current or former employee, officer or
director of the Acquiror, nor does the Acquiror have any general severance plan
or policy.

 



20 

 

 

(b)     The Acquiror has not maintained or contributed to any “employee pension
benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) or any other benefit plan for the
benefit of any current or former employees, consultants, officers or directors
of the Acquiror.

 

Section 5.14     Title to Assets.  Except as set forth on Schedule 5.14, the
Acquiror does not own any real property. The Acquiror has sufficient title to,
or valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which the Acquiror has leasehold interests, are free and clear of
all Liens, except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Acquiror to conduct business as
currently conducted.

 

Section 5.15     Intellectual Property. The Acquiror does not own, use or
license any Intellectual Property in its business as presently conducted.

 

Section 5.16    SEC Reports.    The Acquiror has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
since October 30, 2015, pursuant to the Exchange Act (the “SEC Reports”).

 

(b)     As of their respective dates, the SEC Reports and any registration
statements filed by the Acquiror under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports or
Registration Statements, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Acquiror included in the SEC Reports and the Registration
Statements comply in all respects with applicable accounting requirements and
the rules and regulations of the SEC with respect thereto as in effect at the
time of filing, were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto, or, in the case of unaudited statements as permitted by Form 10-Q), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
the Acquiror as at the dates thereof and the results of its operations and cash
flows for the periods then ended. The disclosure set forth in the SEC Reports
and Registration Statements regarding the Acquiror’s business is current and
complete and accurately reflects operations of the Acquiror as it exists as of
the date hereof.

 

Section 5.17    Internal Accounting Controls. As set forth in the SEC Reports,
the Acquiror maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. As
set forth in the SEC Reports, the Acquiror has established disclosure controls
and procedures for the Acquiror and designed such disclosure controls and
procedures to ensure that material information relating to the Acquiror is made
known to the officers by others within the Acquiror. As set forth in the SEC
Reports, the Acquiror’s officers have evaluated the effectiveness of the
Acquiror’s controls and procedures. Since the Acquiror Most Recent Fiscal Year
End, there have been no significant changes in the Acquiror’s internal controls
or, to the Knowledge of the Acquiror or the Acquiror Principal Shareholder, in
other factors that could significantly affect the Acquiror’s internal controls.

 



21 

 

 

Section 5.18    Application of Takeover Protections. The Acquiror has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Acquiror
Organizational Documents or the Laws of its state of incorporation that is or
could become applicable to the transactions contemplated hereby.

 

Section 5.19    Transactions With Affiliates and Employees. Except as disclosed
in the SEC Reports, no officer, director, employee or stockholder of the
Acquiror or any Affiliate of any such Person, has or has had, either directly or
indirectly, an interest in any transaction with the Acquiror (other than for
services as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Person or, to the Knowledge of the Acquiror or the Acquiror
Principal Shareholder, any entity in which any such Person has an interest or is
an officer, director, trustee or partner.

 

Section 5.20    Liabilities. Except as set forth in the SEC Reports and on
Schedule 5.20, the Acquiror does not have any Liability (and there is no Action
pending, or to the Knowledge of the Acquiror or the Acquiror Principal
Shareholder, threatened against the Acquiror that would reasonably be expected
to give rise to any Liability). The Acquiror is not a guarantor nor is it
otherwise liable for any Liability or obligation (including Indebtedness) of any
other Person. There are no financial or contractual obligations of the Acquiror
(including any obligations to issue capital stock or other securities) executory
after the Closing Date. Except for the liabilities listed on Schedule 5.20, all
Liabilities of the Acquiror shall have been paid off at or prior to the Closing
and shall in no event remain Liabilities of the Acquiror, the Acquiree or the
Acquiree Shareholders following the Closing.

 

Section 5.21    Bank Accounts and Safe Deposit Boxes. At the time of execution
and delivery of the Agreement there are no bank accounts or safe deposit boxes
held in the name of the Acquiror.

 

Section 5.22    Investment Company. Neither the Acquiror nor its affiliate,
immediately following the Closing, will become, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

Section 5.23    Bank Holding Company Act. The Acquiror is not subject to the
Bank Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by
the Board of Governors of the Federal Reserve System (the “Federal Reserve”).
Neither the Acquiror nor any of its Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent (25%) or more of the total equity of a
bank or any equity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Acquiror nor any of its Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

Section 5.24    Public Utility Holding Act. The Acquiror is not a “holding
company,” or an “affiliate” of a “holding company,” as such terms are defined in
the Public Utility Holding Act of 2005.

 



22 

 

 

Section 5.25    Federal Power Act. The Acquiror is not subject to regulation as
a “public utility” under the Federal Power Act, as amended.

 

Section 5.26    Money Laundering Laws. The operations of the Acquiror is and has
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving the Acquiror with respect to the Money
Laundering Laws is pending or, to the knowledge of the Acquiror, threatened.

 

Section 5.27    Foreign Corrupt Practices. The Acquiror, nor, to the Knowledge
of the Acquiror or the Acquiror Principal Shareholder, any director, officer,
agent, employee or other Person acting on behalf of the Acquiror has, in the
course of its actions for, or on behalf of, the Acquiror (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

Section 5.28    Absence of Certain Changes or Events. Except as set forth in the
SEC Reports, from the Acquiror Most Recent Fiscal Year End (a) the Acquiror has
conducted its business only in Ordinary Course of Business; (b) there has not
been any change in the assets, Liabilities, financial condition or operating
results of the Acquiror, except changes in the Ordinary Course of Business that
have not caused, in the aggregate, a Material Adverse Effect on the Acquiror;
and (c) the Acquiror has not completed or undertaken any of the actions set
forth in Section 5.2. The Acquiror has not taken any steps to seek protection
pursuant to any Law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Acquiror
have any Knowledge or reason to believe that any of its respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.

 

Section 5.29    Disclosure. All documents and other papers delivered or made
available by or on behalf of the Acquiror or the Acquiror Principal Shareholder
in connection with this Agreement are true, complete, correct and authentic in
all material respects. No representation or warranty of the Acquiror or the
Acquiror Principal Shareholder contained in this Agreement and no statement or
disclosure made by or on behalf of the Acquiror or the Acquiror Principal
Shareholder to the Acquiree or any Acquiree Shareholder pursuant to this
Agreement or any other agreement contemplated herein contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

Section 5.30    Undisclosed Events. No event, Liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Acquiror, or its businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Acquiror under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Acquiror of its common stock and
which has not been publicly announced or will not be publicly announced in a
current report on Form 8-K filed by the Acquiror filed within four (4) Business
Days after the Closing.

 



23 

 

 

Section 5.31    Non-Public Information. Neither the Acquiror nor any Person
acting on its behalf has provided the Acquiree or Acquiree Shareholders or their
respective agents or counsel with any information that the Acquiror or the
believes constitutes material, non-public information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information and except for information that will be disclosed by the Acquiror in
a current report on Form 8-K filed by the Acquiror within four (4) Business Days
after the Closing.

 

Section 5.32    Tacking. This representation shall be on behalf of the Acquiror
only, and not the Acquiror Principal Shareholder. The holding period for the
Acquiror common stock issued to the Acquiror Noteholders in exchange for the
Acquiror Convertible Notes shall tack back, for Rule 144 purposes, to the
original issue date of the Acquiror Convertible Notes.

 

Section 5.33    Shell Status. The Acquiror is not now, has never been, and will
not become as a result of the Acquisition Transaction a “shell” company.

 




 

 



24 

 

 

Article VI
CONDUCT PRIOR TO CLOSING

 

Section 6.1        Conduct of Business. At all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to the terms
hereof or the Closing, each of Acquiror and Acquiree shall, (a) carry on its
business diligently and in the usual, regular and Ordinary Course of Business,
in substantially the same manner as heretofore conducted and in compliance with
all applicable Laws, (b) pay or perform its material obligations when due, (c)
use its commercially reasonable efforts, consistent with past practices and
policies, to preserve intact its present business organization, keep available
the services of its present officers and employees and preserve its
relationships with customers, suppliers, distributors, licensors, licensees and
others with which it has business dealings, and (d) keep its business and
properties substantially intact, including its present operations, physical
facilities and working conditions. In furtherance of the foregoing and subject
to applicable Law, the Acquiror shall confer with Acquiree, and the Acquiree
shall confer with Acquiror as promptly as practicable, prior to taking any
material actions or making any material management decisions with respect to the
conduct of the business of Acquiror or Acquiree, as applicable.

 

Section 6.2     Restrictions on Conduct of Business. Without limiting the
generality of the terms of Section 6.1 hereof, except (i) as required by the
terms hereof, or (ii) to the extent that Acquiree shall otherwise consent in
writing, at all times during the period commencing with the execution and
delivery of this Agreement and continuing until the earlier of the termination
of this Agreement pursuant to the terms hereof or the Closing, neither the
Acquiror, nor the Acquiror Principal Shareholder shall do any of the following,
or permit the Acquiror to do any of the following:

 

(a)     except as required by applicable Law, waive any stock repurchase rights,
accelerate, amend or change the period of exercisability of options or
restricted stock, or reprice options granted under any employee, consultant or
director stock plans or authorize cash payments in exchange for any options
granted under any of such plans;

 

(b)     enter into any partnership arrangements, joint development agreements or
strategic alliances, other than in the Ordinary Course of Business;

 

(c)     (i) increase the compensation or fringe benefits of, or pay any bonuses
or special awards to, any present or former director, officer, stockholder or
employee of the Acquiror (except for increases in salary or wages in the
Ordinary Course of Business) or increase any fees to any independent
contractors, (ii) grant any severance or termination pay to any present or
former director, officer or employee of the Acquiror, (iii) enter into, amend or
terminate any employment Contract, independent contractor agreement or
collective bargaining agreement, written or oral, or (iv) establish, adopt,
enter into, amend or terminate any bonus, profit sharing, incentive, severance,
or other plan, agreement, program, policy, trust, fund or other arrangement that
would be an employee benefit plan if it were in existence as of the date of this
Agreement, except as required by applicable Law;

 

(d)     issue, deliver, sell, authorize, pledge or otherwise encumber, or
propose any of the foregoing with respect to, any shares of capital stock or any
securities convertible into, or exercisable or exchangeable for, shares of
capital stock of the Acquiror, or subscriptions, rights, warrants or options to
acquire any shares of capital stock or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of the Acquiror or
enter into other Contracts or commitments of any character obligating it to
issue any such shares of capital stock of the Acquiror, or securities
convertible into, or exercisable or exchangeable for, shares of capital stock of
the Acquiror;

 



25 

 

 

(e)     cause, permit or propose any amendments to any Acquiror Organizational
Documents other than as contemplated by this Agreement;

 

(f)     acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, limited liability company, general or
limited partnership, joint venture, association, business trust or other
business enterprise or entity, or otherwise acquire or agree to acquire any
assets other than in the Ordinary Course of Business;

 

(g)     adopt a plan of merger, complete or partial liquidation, dissolution,
consolidation, restructuring, recapitalization or other reorganization;

 

(h)     except as required by applicable Law, adopt or amend any employee
benefit plan or employee stock purchase or employee stock option plan, or enter
into any employment Contract or collective bargaining agreement (other than
offer letters and letter agreements entered into in the Ordinary Course of
Business with employees who are terminable “at will”), pay any special bonus or
special remuneration to any director or employee other than in the Ordinary
Course of Business, or increase the salaries or wage rates or fringe benefits
(including rights to severance or indemnification) of its officers;

 

(i)     except in the Ordinary Course of Business, modify, amend or terminate
any Contract to which the Acquiror is a party, or waive, delay the exercise of,
release or assign any rights or claims thereunder;

 

(j)      sell, lease, license, mortgage or otherwise encumber or subject to any
Lien or otherwise dispose of any of its properties or assets, except in the
Ordinary Course of Business;

 

(k)     (i) incur any Indebtedness or guarantee any such Indebtedness of another
Person, issue or sell any debt securities or warrants or other rights to acquire
any debt securities of the Acquiror, guarantee any debt securities of another
Person, enter into any “keep well” or other agreement to maintain any financial
statement condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing, except for endorsements and guarantees
for collection, short-term borrowings and lease obligations, in each case
incurred in the Ordinary Course of Business, or (ii) make any loans, advances or
capital contributions to, or investment in, any other Person, other than to the
Acquiror;

 

(l)     pay, discharge or satisfy any claims (including claims of stockholders),
Liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), except for the payment, discharge or satisfaction of
liabilities or obligations in the Ordinary Course of Business or in accordance
with their terms as in effect on the date hereof, or waive, release, grant, or
transfer any rights of material value or modify or change in any material
respect any existing License, Contract or other document, other than in the
Ordinary Course of Business;

 

(m)     change any financial reporting or accounting principle, methods or
practices used by it unless otherwise required by applicable Law or GAAP;

 

(n)     settle or compromise any litigation (whether or not commenced prior to
the date of this Agreement);

 



26 

 

 

(o)     (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, (ii) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or (iii) purchase, redeem or otherwise acquire any shares of
capital stock of the Acquiror or any other securities thereof or any rights,
warrants or options to acquire any such shares or other securities;

 

(p)     enter into any transaction with any of its directors, officers,
stockholders, or other Affiliates;

 

(q)     make any capital expenditure in excess of $25,000;

 

(r)     (i) grant any license or sublicense of any rights under or with respect
to any Intellectual Property; (ii) dispose of or let lapse and Intellectual
Property, or any application for the foregoing, or any license, permit or
authorization to use any Intellectual Property or (iii) amend, terminate any
other Contract, license or permit to which the Acquiror is a party;

 

(s)     make, or permit to be made, without the prior written consent of
Acquiree any material Tax election which would affect the Acquiror; or

 





(t)       commit to or otherwise to take any of the actions described in this
Section 6.2.





 

Section 6.3      Reporting Costs. Until Closing, the Acquiror and the Acquiror
Principal Shareholder shall bear all costs related to the day to day operations
of the Acquiror. However, from the date of execution and delivery of this
Agreement until the Closing, Acquiree and Acquiree Shareholders shall be
responsible for any and all costs related to SEC reporting, press releases,
transfer agents, filings with the state of Delaware, or any other costs
associated with the fulfillment of the obligations of Acquiror and Acquiror
Principal Shareholder to this Agreement in order to consummate the transaction
contemplated herein, but in no event any personal costs, fees and expenses
related to Acquiror and Acquiror Principal Shareholder including but not limited
to the payment of any Taxes.



 

Article vii
ADDITIONAL AGREEMENTS

 

Section 7.1     Access to Information.

 

(a)          The Acquiror shall afford Acquiree its accountants, counsel and
other representatives (including the Acquiree Shareholders), reasonable access,
during normal business hours, to the properties, books, records and personnel of
the Acquiror at any time prior to the Closing in order to enable Acquiree to
obtain all information concerning the business, assets and properties, results
of operations and personnel of the Acquiror as Acquiree may reasonably request.
No information obtained in the foregoing investigation by Acquiree pursuant to
this Section 7.1(a) shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the Acquiror
or the Acquiror Principal Shareholder to consummate the transactions
contemplated hereby.

 

(b)          The Acquiree shall afford Acquiror its accountants, counsel and
other representatives, reasonable access, during normal business hours, to the
properties, books, records and personnel of the Acquiree at any time prior to
the Closing in order to enable Acquiror to obtain all information concerning the
business, assets and properties, results of operations and personnel of the
Acquiree as Acquiror may reasonably request. No information obtained in the
foregoing investigation by Acquiror pursuant to this Section 7.1(b) shall affect
or be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the Acquiree or the Acquiree Shareholders to
consummate the transactions contemplated hereby.

 



27 

 

 



Section 7.2     Legal Requirements. The Parties shall take all reasonable
actions necessary or desirable to comply promptly with all legal requirements
which may be imposed on them with respect to the consummation of the
transactions contemplated by this Agreement (including, without limitation,
furnishing all information required in connection with approvals of or filings
with any Governmental Authority, and prompt resolution of any litigation
prompted hereby), and shall promptly cooperate with, and furnish information to,
the other Parties to the extent necessary in connection with any such
requirements imposed upon any of them in connection with the consummation of the
transactions contemplated by this Agreement.



 



Section 7.3     Notification of Certain Matters. Acquiree shall give prompt
notice to the Acquiror Principal Shareholder, and the Acquiror Principal
Shareholder shall give prompt notice to the Acquiree, of the occurrence, or
failure to occur, of any event, which occurrence or failure to occur would be
reasonably likely to cause (i) any representation or warranty contained in this
Agreement to be untrue or inaccurate at the Closing, such that the conditions
set forth in Article X hereof, as the case may be, would not be satisfied or
fulfilled as a result thereof, or (ii) any material failure of any Acquiree,
Acquiree Shareholder, the Acquiror or the Acquiror Principal Shareholder, as the
case may be, or of any officer, director, employee or agent thereof, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement. Notwithstanding the foregoing, the
delivery of any notice pursuant to this Section 7.3 shall not limit or otherwise
affect the rights and remedies available hereunder to the Party receiving such
notice.



 

Article VIII
POST CLOSING COVENANTS

 

Section 8.1     General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.

 

Section 8.2     Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving the Acquiror or Acquiree, each of the
other Parties will cooperate with such Party and such Party’s counsel in the
contest or defense, make available any personnel under their control, and
provide such testimony and access to their books and records as shall be
reasonably necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party.

 

Section 8.3     Assistance with Post-Closing SEC Reports and Inquiries and Tax
Filings. After the Closing Date, the Acquiror Principal Shareholder shall use
its reasonable best efforts to provide such information available to him,
including information, filings, reports, financial statements or other
circumstances of the Acquiror occurring, reported or filed prior to the Closing,
as may be necessary or required for the preparation of the post-Closing Date
reports that the Acquiror is required to file with the SEC the IRS, or filings
required to address and resolve matters as may relate to the period prior to the
Closing and any SEC comments relating thereto or any SEC inquiry thereof.
Acquiror Principal Shareholder shall bear no costs related to post-Closing SEC
Reports and inquiries or tax filings that occurred or accrued prior to the
Closing Date in connection with Acquiror and Acquiror Principal Shareholder.

 



28 

 

 

Section 8.4     Public Announcements. The Acquiror shall file with the SEC a
Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, the
Parties shall consult with each other in issuing the Form 8-K, press releases or
otherwise making public statements or filings and other communications with the
SEC or any regulatory agency or stock market or trading facility with respect to
the transactions contemplated hereby and no Party shall issue any such press
release or otherwise make any such public statement, filings or other
communications without the prior written consent of the other Parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by Law, in which case
the disclosing Party shall provide the other Parties with prior notice of no
less than three (3) calendar days, of such public statement, filing or other
communication and shall incorporate into such public statement, filing or other
communication the reasonable comments of the other Parties.

 

Section 8.5    Spin Off Agreement. On the Closing Date, Acquiror Principal
Shareholder will have entered into a Spin Off Agreement in the forms annexed
hereto as Exhibit B with Acquiror for the sale of the existing wholly owned
subsidiary of the Acquiror in exchange for Acquiror Principal Shareholder’s
shares of Common Stock of Acquiror. The Spin Off Agreement shall not close less
than five (5) days from the Closing of this Agreement.

 

Article IX
CONDITIONS TO CLOSING

 

Section 9.1     Conditions to Obligation of the Parties Generally. The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, (ii) any Law or Order
which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority; or (iii) the Acquiree shall not have
received an audit report with respect to its two most recently completed fiscal
years from an independent accounting firm that is registered with the Public
Company Accounting Oversight Board.

 

Section 9.2     Conditions to Obligation of the Acquiree Parties. The
obligations of the Acquiree, and the Acquiree Shareholders to enter into and
perform their respective obligations under this Agreement are subject, at the
option of the Acquiree and the Acquiree Shareholders, to the fulfillment on or
prior to the Closing Date of the following conditions, any one or more of which
may be waived by the Acquiree and the Acquiree Shareholders in writing:

 

(a)     The representations and warranties of the Acquiror and the Acquiror
Principal Shareholder set forth in this Agreement shall be true and correct in
all material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);

 

(b)     The Acquiror shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Acquiror shall have performed and
complied with all of such covenants in all respects through the Closing;

 



29 

 

 

(c)     No action, suit, or proceeding shall be pending or, to the Knowledge of
the Acquiror, threatened before any Governmental Authority wherein an Order or
charge would (A) affect adversely the right of the Acquiree Shareholders to own
the Acquiror Shares or to control the Acquiror, or (B) affect adversely the
right of the Acquiror to own its assets or to operate its business (and no such
Order or charge shall be in effect), nor shall any Law or Order which would have
any of the foregoing effects have been enacted or promulgated by any
Governmental Authority;

 

(d)     No event, change or development shall exist or shall have occurred since
the Acquiror Most Recent Fiscal Year End that has had or is reasonably likely to
have a Material Adverse Effect on the Acquiror;

 

(e)     All consents, waivers, approvals, authorizations or Orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror and Acquiror shall have delivered proof of same to the
Acquiree, and Acquiree Shareholders;

 

(f)     Acquiror shall have filed all reports and other documents required to be
filed by it under the U.S. federal securities laws through the Closing Date;

 

(g)     There shall not be any outstanding obligation or Liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due), except as set forth on Schedule 5.20 of Acquiror’s Disclosure Schedule, of
the Acquiror, whether or not known to the Acquiror, as of the Closing;

 

(h)     Acquiror shall have delivered to the Acquiree, and Acquiree Shareholders
a certificate, dated the Closing Date, executed by an officer of the Acquiror,
certifying the satisfaction of the conditions specified in Sections 9.2(a)
through 9.2(l), inclusive, relating to the Acquiror;

 

(i)     The Acquiror Principal Shareholder shall have delivered to the Acquiree,
and Acquiree Shareholders a certificate, dated the Closing Date, executed by
such Acquiror Principal Shareholder, certifying the satisfaction of the
conditions specified in Section 9.2(a) inclusive, relating to such Acquiror
Principal Shareholder;

 

(j)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders (i) a certificate evidencing the formation and good standing of the
Acquiror in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within fifteen
(15) days of the Closing Date; and (ii) a certificate evidencing the Acquiror’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Acquiror
conducts business and is required to so qualify, as of a date within five (5)
days of the Closing Date;

 

(k)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders a certificate duly executed by the Secretary of the Acquiror and
dated as of the Closing Date, as to (i) the resolutions as adopted by the
Acquiror’s board of directors, in a form reasonably acceptable to the Acquiree,
approving this Agreement and the Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby; (ii) the Acquiror
Organizational Documents, each as in effect at the Closing; and (iv) the
incumbency of each authorized officer of the Acquiror signing this Agreement and
any other agreement or instrument contemplated hereby to which the Acquiror is a
party;

 



30 

 

 

(l)      Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders a statement from the Acquiror’s transfer agent regarding the number
of issued and outstanding shares of Acquiror Common Stock immediately before the
Closing;

 

(m)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders such pay-off letters and releases relating to any Liabilities of
the Acquiror, provided, however, that no pay-off letters and releases shall be
delivered for the Liabilities set forth on Schedule 5.20 of Acquiror’s
Disclosure Schedule;

 

(n)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders duly executed letters of resignation from all of the directors and
officers of the Acquiror, effective as of the Closing, with the exception that
the resignation of Joseph Segelman from the Acquiror's board of directors shall
not become effective until such time as his replacement is duly elected and
qualified;

 

(o)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders a duly executed release by the current directors, officers and 10%
or greater stockholders of the Acquiror and from such former directors, officers
and 10% or greater stockholders of the Acquiror as the Acquiree and the Acquiree
Shareholders shall reasonably request, in favor of the Acquiror, the Acquiree
and the Acquiree Shareholders;

 

(p)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders resolutions of the Acquiror’s board of directors (i) appointing Jim
Joyce to serve as Chief Executive Officer of the Acquiror, and Chairman of the
Acquiror’s board of directors, with an employment agreement acceptable to him
and commensurate with his previous public company compensation; and (ii)
nominating Craig P. Roberts to serve as a member of the Acquiror’s board of
directors, effective as of the Closing;

 

(q)     Acquiree and the Acquiree Shareholders shall have completed their legal,
accounting and business due diligence of the Acquiror and the results thereof
shall be satisfactory to the Acquiree and the Acquiree Shareholders in their
sole and absolute discretion;

 

(r)      Acquiror shall have received regulatory and requisite shareholder
approval to change its name to Sigyn Therapeutics, Inc,; and

 

(s)      The following having been met: (i) a minimum Acquiror closing share
price of $2 on the trading day prior to Closing; (ii) a minimum Acquiror market
cap of $25 million on the date of Closing; (iii) cancellation of all preferred
stock of Acquiror (unless a class is created for Closing consideration); (iv) an
agreed upon liquidation plan, which includes an agreed upon restriction on stock
sales by Acquiror shareholders holding five percent (5%) or more of the
outstanding shares of common stock of Acquiror; (v) a minimum 10 to 1 ratio of
Acquiror shares of common stock authorized to outstanding at Closing; (vi)
Acquiror must have filed all filings on a timely basis required by SEC rule and
regulation and have filed its Quarterly Report on Form 10-Q for the three months
ended June 30, 2020; (vii); (vii) there will be no liabilities on the balance
shee of Acquiror, nor will Acquiror be liable for any forgiveness of
indebtedness income which cannot be fully offset by losses and/or loss
carryforwards, resulting in zero tab liability for the post Closing entity; and
(ix) there shall be no options, warrants or other securities exchangeable or
convertible into common stock of the Acquiror outstanding.

 

(t)     All actions to be taken by the Acquiror and the Acquiror Principal
Shareholder in connection with consummation of the transactions contemplated
hereby and all certificates, opinions, instruments, and other documents required
to effect the transactions contemplated hereby shall be reasonably satisfactory
in form and substance to the Acquiree and the Acquiree Shareholders.

 



31 

 

 

(u)     Certificates, in a form set forth on Exhibit B, representing the new
shares of Acquiror Stock issued to the Acquiree Shareholders described on
Schedule I. .

 

(v)     Acquiror shall have delivered to the Acquiree and the Acquiree
Shareholders Lock-Up and Resale Restriction Agreements executed by Acquiror
Principal Shareholder.

 

(w)     On the Closing Date, Acquiror Principal Shareholder will have entered
into a Spin Off Agreement in the forms annexed hereto as Exhibit B with Acquiror
for the sale of the existing wholly owned subsidiary of the Acquiror in exchange
for Acquiror Principal Shareholder’s shares of Common Stock of Acquiror. The
Spin Off Agreement shall not close less than five (5) days from the Closing of
this Agreement.

 

Section 9.3     Conditions to Obligation of the Acquiror Parties. The
obligations of the Acquiror and the Acquiror Principal Shareholder to enter into
and perform their respective obligations under this Agreement are subject, at
the option of the Acquiror and the Acquiror Principal Shareholder, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by the Acquiror and the Acquiror Principal
Shareholder in writing:

 

(a)     The representations and warranties of the Acquiree and the Acquire
Shareholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);

 

(b)     The Acquiree and the Acquiree Shareholders shall have performed and
complied with all of their covenants hereunder in all material respects through
the Closing, except to the extent that such covenants are qualified by terms
such as “material” and “Material Adverse Effect,” in which case the Acquiree and
the Acquire Shareholders shall have performed and complied with all of such
covenants in all respects through the Closing;

 

(c)     All consents, waivers, approvals, authorizations or Orders required to
be obtained, and all filings required to be made, by the Acquiree for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiree and Acquiree shall have delivered proof of same to the
Acquiror and Acquiror Principal Shareholder;

 

(d)     Acquiree shall have delivered to the Acquiror and Acquiror Principal
Shareholder a certificate, dated the Closing Date, executed by an officer of the
Acquiree, certifying the satisfaction of the conditions specified in Sections
9.3(a) through 9.3(c), inclusive, relating to the Acquiree;

 

(e)     Acquiree shall have delivered to the Acquiror and the Acquiror Principal
Shareholder a certificate duly executed by the Secretary of the Acquiree and
dated as of the Closing Date, as to (i) the resolutions as adopted by the
Acquiree’s board of directors, in a form reasonably acceptable to the Acquiror,
approving this Agreement and the Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby; (ii) the Acquiree
Organizational Documents, each as in effect at the Closing; and (iii) the
incumbency of each authorized officer of the Acquiree signing this Agreement and
any other agreement or instrument contemplated hereby to which the Acquiree is a
party;

 

(f)     Acquiror and the Acquiror Principal Shareholder shall have completed
their legal, accounting and business due diligence of the Acquiree and the
results thereof shall be satisfactory to the Acquiror and the Acquiror Principal
Shareholder in their sole and absolute discretion;

 



32 

 

 

(g)      Acquiree Shareholders shall have delivered to Acquiror stock
certificates representing 100% of the Acquiree Interests;

 

(h)     Acquiree shall have delivered to the Acquiror and the Acquiror Principal
Shareholder (i) a certificate evidencing the formation and good standing of the
Acquiree in its jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within fifteen
(15) days of the Closing Date; and (ii) a certificate evidencing the Acquiree's
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Acquiree
conducts business and is required to so qualify, as of a date within five (5)
days of the Closing Date;

 

(i)      No action, suit, or proceeding shall be pending or, to the Knowledge of
the Acquiree, threatened before any Governmental Authority wherein an Order or
charge would adversely affect the right of the Acquiree to own its assets or to
operate its business (and no such Order or charge shall be in effect), nor shall
any Law or Order which would have any of the foregoing effects have been enacted
or promulgated by any Governmental Authority;

 

(j)      No event, change or development shall exist or shall have occurred
since the Acquiree Most Recent Fiscal Year End that has had or is reasonably
likely to have a Material Adverse Effect on the Acquiree;

 

(k)    Acquiree shall have offered in a private placement transaction up to
$1,500,000 of convertible notes, of which Acquiror shareholders may invest up to
$500,000 which convertible notes shall have a term of one year and pay an
Original Issuer Discount (OID) of 10% and a note conversion price of $20 (based
on an approximate Acquiree valuation of $12,500,000) and the noteholders shall
receive a five-year warrant to purchase a common share based on a price equal to
$30 (based on an approximate Acquiree valuation of $17,500,000;

 

(l)     All actions to be taken by the Acquiree and the Acquiree Shareholders in
connection with consummation of the transactions contemplated hereby and all
payments, certificates, opinions, instruments, and other documents required to
effect the transactions contemplated hereby shall be reasonably satisfactory in
form and substance to the Acquiror and the Acquiror Principal Shareholder.

 

Article X
TERMINATION

 

Section 10.1     Grounds for Termination. Anything herein or elsewhere to the
contrary notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

 

(a)     by the mutual written agreement of the Parties;

 

(b)     by the Acquiror or the Acquiree (by written notice of termination from
such Party to the other Parties) if a Governmental Authority of competent
jurisdiction shall have issued a final non-appealable Order, or shall have taken
any other action having the effect of, permanently restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
provided, however, that the right to terminate this Agreement under this Section
10.1(b) shall not be available to a Party if such Order was primarily due to the
failure of such Party to perform any of its obligations under this Agreement;

 



33 

 

 

(c)     by the Acquiror, Acquiree or the Acquiree Shareholders (by written
notice of termination from such Party to the other Parties) if any event shall
occur after the date hereof that shall have made it impossible to satisfy a
condition precedent to the terminating Party’s obligations to perform its
obligations hereunder, unless the occurrence of such event shall be due to the
failure of the terminating Party to perform or comply with any of the
agreements, covenants or conditions hereof to be performed or complied with by
such Party at or prior to the Closing;

 

(d)     by Acquiree or the Acquiree Shareholders (by written notice of
termination from Acquiree to the Acquiror Principal Shareholder, in which
reference is made to this subsection) if, since the date of this Agreement,
there shall have occurred any Material Adverse Effect on the Acquiror, or there
shall have occurred any event or circumstance that, in combination with any
other events or circumstances, could reasonably be expected to have, a Material
Adverse Effect with respect to the Acquiror;

 

(e)     by the Acquiree (by written notice of termination from the Acquiree to
the Acquiror and the Acquiror Principal Shareholder, in which reference is made
to the specific provision(s) of this subsection giving rise to the right of
termination) if (i) any of Acquiror’s or the Acquiror Shareholder’s
representations and warranties shall have been inaccurate as of the date of this
Agreement or as of a date subsequent to the date of this Agreement (as if made
on such subsequent date), such that the condition set forth in Section 9.3(a)
would not be satisfied and such inaccuracy has not been cured by Acquiror or the
Acquiror Principal Shareholder within five (5) Business Days after its receipt
of written notice thereof and remains uncured at the time notice of termination
is given, (ii) any of the Acquiror’s or Acquiror Principal Shareholder’s
covenants contained in this Agreement shall have been breached, such that the
condition set forth in Section 9.3(b) would not be satisfied, or (iii) any
Action shall be initiated, threatened or pending which could reasonably be
expected to materially and adversely affect the Acquiror or Acquiree (including,
without limitation, any such Action relating to any alleged violation of, or
non-compliance with, any applicable Law or any allegation of fraud or
intentional misrepresentation); or

 

(f)     by the Acquiror and the Acquiror Principal Shareholder (by written
notice of termination from the Acquiror to the Acquiree and the Acquiree
Shareholders, in which reference is made to the specific provision(s) of this
subsection giving rise to the right of termination) if (i) any of Acquiree’s or
the Acquiree Shareholder’s representations and warranties shall have been
inaccurate as of the date of this Agreement or as of a date subsequent to the
date of this Agreement (as if made on such subsequent date) and such inaccuracy
has not been cured by Acquiree or the Acquiree Shareholders within five (5)
Business Days after its receipt of written notice thereof and remains uncured at
the time notice of termination is given, (ii) any of the Acquiree’s or Acquiree
Shareholder’s covenants contained in this Agreement shall have been breached, or
(iii) any Action shall be initiated, threatened or pending which could
reasonably be expected to materially and adversely affect the Acquiror or
Acquiree (including, without limitation, any such Action relating to any alleged
violation of, or non-compliance with, any applicable Law or any allegation of
fraud or intentional misrepresentation).

 

Section 10.2       Procedure and Effect of Termination. In the event of the
termination of this Agreement by the Acquiror Principal Shareholder or Acquiree
pursuant to Section 10.1 hereof, written notice thereof shall forthwith be given
to the other Party. If this Agreement is terminated as provided herein (a) each
Party will redeliver all documents, work papers and other material of any other
Party relating to the transactions contemplated hereby, whether so obtained
before or after the execution hereof, to the Party furnishing the same;
provided, that each Party may retain one copy of all such documents for archival
purposes in the custody of its outside counsel and (b) all filings, applications
and other submission made by any Party to any Person, including any Governmental
Authority, in connection with the transactions contemplated hereby shall, to the
extent practicable, be withdrawn by such Party from such Person.

 



34 

 

 



Section 10.3       Effect of Termination. If this Agreement is terminated
pursuant to Section 10.1 hereof, this Agreement shall become void and of no
further force and effect.



 

Article XI
SURVIVAL

 



Section 11.1        Survival. All representations, warranties, covenants, and
obligations in this Agreement shall survive one year after the Closing. The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.



 

Article XiI
MISCELLANEOUS PROVISIONS

 



Section 12.1        Expenses. Except as otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each Party to pay its own expenses will be
subject to any rights of such Party arising from a breach of this Agreement by
another Party.

 

Section 12.2        Confidentiality.     

 

(a)      The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (a) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, (b) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement, or (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.

 

(b)     In the event that any Party is required to disclose any information of
another Person pursuant to clause (b) or (c) of Section 12.2(a) above, the Party
requested or required to make the disclosure (the “Disclosing Party”) shall
provide the Person that provided such information (the “Providing Party”) with
prompt notice of any such requirement so that the providing party may seek a
protective Order or other appropriate remedy and/or waive compliance with the
provisions of this Section 12.2. If, in the absence of a protective Order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective Order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

 



35 

 

 

(c)     If the transactions contemplated by this Agreement are not consummated,
each Party will return or destroy all of such written information each party has
regarding the other Parties.

  

Section 12.3        Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 5:30 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day. If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 12.3), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

If to Acquiror or the Acquiror Principal Shareholder, to:  

Reign Resources Corporation

9190 W. Olympic Blvd #263

Beverly Hills, CA 90212

Attn: Joseph Segelman / Chief Executive Officer

Fax No.:

      If to the Acquiree, to:  

Sigyn Therapeutics Inc.

8808 Rio San Diego Drive, Suite 800

San Diego, CA. 92108

Attn: James A. Joyce / Chief Executive Officer

Fax No.:

      If to the Acquiree Shareholders, to:   The applicable address set forth on
Schedule I hereto.

 


or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Section 12.4        Further Assurances. The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

 



36 

 

 

Section 12.5        Waiver. The rights and remedies of the Parties are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

Section 12.6        Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Party against whom the enforcement of such
amendment is sought.

 

Section 12.7        Assignments, Successors, and No Third-Party Rights. No Party
may assign any of its rights under this Agreement without the prior consent of
the other Parties. Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the Parties.
Except as set forth in Article XIII hereof, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the Parties any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.

 

Section 12.8        Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

Section 12.9        Section Headings. The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Article” or “Articles” or
“Section” or “Sections” refer to the corresponding Article or Articles or
Section or Sections of this Agreement, unless the context indicates otherwise.

 

Section 12.10        Construction. The Parties have participated jointly in the
negotiation and construction of this Agreement. Each Party has retained
independent legal counsel to advise on this Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 



37 

 

 

Section 12.11        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 12.12        Specific Performance. Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the U.S. or any state thereof having jurisdiction
over the Parties and the matter (subject to the provisions set forth in Section
12.13 below), in addition to any other remedy to which they may be entitled, at
Law or in equity.

 

Section 12.13        Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the Laws of the State of
California without regard to conflicts of Laws principles. Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of California, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto. Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
12.3 above. Nothing in this Section 12.13, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity. Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.

 

Section 12.14        Waiver of Jury Trial. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

[Signatures follow on next page]
 



38 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

  ACQUIROR:       REIGN RESOURCES CORPORATION       By:     Name: Joseph
Segelman   Title: Chief Executive Officer       ACQUIROR PRINCIPAL SHAREHOLDER:
          Name: Joseph Segelman

 

[Signatures continue on next page]

 

39 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

  ACQUIREE:       SIGYN THERAPEUTICS INC.       By:     Name:  James A. Joyce  
Title:  Chairman, CEO

  

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.

 

  ACQUIREE SHAREHOLDER:       By:     Name:  Craig P. Roberts

 

 

  ACQUIREE SHAREHOLDER:       By:     Name:   James A. Joyce

 

SCHEDULE I

 

Acquiree Shareholders Acquiree Shares Held Prior to the Closing Shares to be
Issued at the Closing James A. Joyce 250,000   Craig P. Roberts 250,000        
                  Total 500,000  

 

40 

 

 

Exhibit A

 

Forms of Certificate of Designation for Series A Preferred Stock

And Series B Preferred Stock

 

41 

 

 

Exhibit B

 

Form of Certificates

 

42 

 

 

ACQUIROR Disclosure Schedule

 

43 

 

 

ACQUIREE Disclosure Schedule

 

 

ND: 4823-4581-3449, v. 1



44 